Exhibit 10.1

 



SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (“Agreement”) is made as of the 14th day of
April, 2020 by and among Precision Optics Corporation, Inc., a Massachusetts
corporation (the “Company”), and the Investors set forth on the signature pages
affixed hereto (each, an “Investor” and collectively, the “Investors”).

 

RECITALS

 

A.       The Company and the Investors are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the provisions of Rule 506 of Regulation D (“Regulation D”), as promulgated
by the U.S. Securities and Exchange Commission (the “SEC”) under the Securities
Act of 1933, as amended;

 

B.       The Investors wish to purchase from the Company, and the Company wishes
to sell and issue to the Investors, upon the terms and conditions stated in this
Agreement, up to an aggregate of 200,000 shares (the “Shares”) of the Company’s
common stock, $0.01 par value (“Common Stock”) at a purchase price of $1.25 per
Share, or an aggregate of $250,000 (collectively, the “Transaction”); and

 

C.       Contemporaneous with the sale of the Shares, the parties hereto will
execute and deliver a Registration Rights Agreement, in the form attached hereto
as Exhibit A (the “Registration Rights Agreement”), pursuant to which the
Company will agree to provide certain registration rights under the Securities
Act of 1933, as amended, and the rules and regulations promulgated thereunder,
and applicable state securities laws.

 

In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.              Definitions. In addition to those terms defined above and
elsewhere in this Agreement, for the purposes of this Agreement, the following
terms shall have the meanings set forth below:

 

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common control with, such Person.

 

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.

 

“Company’s Knowledge” means the actual knowledge of the executive officers (as
defined in Rule 405 under the 1933 Act) of the Company, after due inquiry.

 

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Intellectual Property” means all of the following: (a) patents, patent
applications, patent disclosures and inventions (whether or not patentable and
whether or not reduced to practice); (b) trademarks, service marks, trade dress,
trade names, corporate names, logos, slogans and Internet domain names, together
with all goodwill associated with each of the foregoing; (c) copyrights and
copyrightable works; (d) registrations, applications and renewals for any of the
foregoing; and (e) proprietary computer software (including but not limited to
data, data bases and documentation).

 

 

 

 



 1 

 

 

“Material Adverse Effect” means a material adverse effect on (a) the assets,
liabilities, results of operations, condition (financial or otherwise), business
or prospects of the Company and its Subsidiaries, taken as a whole, or (b) the
ability of the Company to perform its obligations under the Transaction
Documents.

 

“Material Contract” means any contract, instrument or other agreement to which
the Company is a party or by which it is bound which has been filed as an
exhibit to the SEC Filings pursuant to Item 601(b)(4) or Item 601(b)(10) of
Regulation S-K.

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 

“Purchase Price” means an aggregate of $250,000 at $1.25 per share.

 

“Registration Statement” has the meaning set forth in the Registration Rights
Agreement.

 

“SEC Filings” means the Company’s most recent Annual Report on Form 10-K for the
fiscal year ended June 30, 2019 (the “10-K”), and all other reports filed by the
Company pursuant to Sections 13(a), 13(e), 14 and 15(d) of the 1934 Act since
the filing of the 10-K and during the twelve (12) months preceding the date
hereof.

 

“Securities” means the Shares.

 

“Shares” means the shares of Common Stock to be purchased by the Investors
hereunder.

 

“Subsidiary” means any subsidiary of the Company as set forth on Schedule 3.1,
and shall, where applicable, also include any direct or indirect subsidiary of
the Company formed or acquired after the date hereof.

 

“Transaction Documents” means this Agreement and the Registration Rights
Agreement and documents referenced herein and therein, and the exhibits,
appendices, and schedules hereto and thereto.

 

“1933 Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

2.             Closing.

 

2.1       Closing Date. The date and time of the closing of the purchase of the
Securities (the “Closing”) by the Investors shall be 12 noon, New York City
time, on such date as shall be mutually agreed to by the Company and the
Investors, which in no event shall be prior to, or more than three (3) Business
Days after, the date of this Agreement (such date on which the Closing actually
occurs, the “Closing Date”), at the offices of Trombly Business Law, PC, 1314
Main St., Suite 102, Louisville, CO 80027.

 

2.2       Closing Actions. On the Closing Date, (i) each Investor shall pay the
pro rata portion of the Purchase Price as set forth on the signature pages to
this Agreement to the Company, by wire transfer of immediately available funds
in accordance with the Company’s written wire instructions, and (ii) the Company
shall irrevocably instruct the Company’s transfer agent to deliver to each
Investor who has so paid the pro rata Purchase Price one or more stock
certificates, evidencing the Shares duly executed on behalf of the Company and
registered in the name of the Investor, within three (3) Business Days after the
Closing.

 

 

 



 2 

 

 

3.              Representations and Warranties of the Company. The Company
hereby represents and warrants to each Investor that:

 

3.1       Organization, Good Standing and Qualification. All of the direct and
indirect subsidiaries of the Company are set forth on Schedule 3.1 hereto. Each
of the Company and its Subsidiaries is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation and has all requisite corporate power and authority to carry on
its business as now conducted and to own or lease its properties, in each case
as described in the SEC Filings. Each of the Company and its Subsidiaries is
duly qualified to do business as a foreign corporation and is in good standing
in each jurisdiction in which the conduct of its business or its ownership or
leasing of property makes such qualification or leasing necessary unless the
failure to so qualify has not had and could not reasonably be expected to have a
Material Adverse Effect.

 

3.2       Authorization. The Company has the corporate power and authority to
enter into this Agreement and has taken all requisite action on its part, its
officers, directors and shareholders necessary for (a) the authorization,
execution and delivery of the Transaction Documents, (b) the authorization of
the performance of all obligations of the Company hereunder or thereunder, and
(c) the authorization, issuance (or reservation for issuance) and delivery of
the Securities The Transaction Documents constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability, relating
to or affecting creditors’ rights generally and to general equitable principles.

 

3.3       Capitalization. The Company has duly and validly authorized capital
stock as set forth in the SEC Filings and in the Articles of Incorporation of
the Company, as amended and as in effect as of the Closing Date (the
“Certificate of Incorporation”). All of the issued and outstanding shares of the
Company’s capital stock have been duly authorized and validly issued and are
fully paid, nonassessable and free of pre-emptive rights and were issued in full
compliance with applicable state and federal securities law and any rights of
third parties. Except as set forth in Schedule 3.3, no Person is entitled to
pre-emptive or similar statutory or contractual rights with respect to any
securities of the Company. Except as set forth in Schedule 3.3, there are no
outstanding warrants, options, convertible securities or other rights,
agreements or arrangements of any character under which the Company or any of
its Subsidiaries is or may be obligated to issue any equity securities of any
kind and except as contemplated by this Agreement, neither the Company nor any
of its Subsidiaries is in negotiations for the issuance of any equity securities
of any kind as of the date of this Agreement, other than to employees. There are
no voting agreements, buy-sell agreements, option or right of first purchase
agreements or other agreements of any kind among the Company and any of the
securityholders of the Company relating to the securities of the Company held by
them. Except as set forth in Schedule 3.3, no Person has the right to require
the Company to register any securities of the Company under the 1933 Act,
whether on a demand basis or in connection with the registration of securities
of the Company for its own account or for the account of any other Person.

 

Except as set forth on Schedule 3.3, the issuance and sale of the Securities
hereunder will not obligate the Company to issue shares of Common Stock or other
securities to any other Person (other than the Investors) and will not result in
the adjustment of the exercise, conversion, exchange or reset price of any
outstanding security.

 

3.4       Valid Issuance. The Shares have been duly and validly authorized and,
when issued and paid for pursuant to this Agreement, will be validly issued,
fully paid and nonassessable, and shall be free and clear of all encumbrances
and restrictions, except for restrictions on transfer set forth in the
Transaction Documents or imposed by applicable securities laws.

 

 

 



 3 

 

 

3.5       Consents. The execution, delivery and performance by the Company of
the Transaction Documents and the offer, issuance and sale of the Securities
require no consent of, action by or in respect of, or filing with, any Person,
governmental body, agency, or official other than filings that have been made
pursuant to applicable state securities laws and post-sale filings pursuant to
applicable state and federal securities laws which the Company undertakes to
file within the applicable time periods. Subject to the accuracy of the
representations and warranties of each Investor set forth in Section 4 hereof,
the Company has taken all action necessary to exempt (a) the issuance and sale
of the Securities, and (b) any provision of the Articles of Incorporation or the
Company’s Bylaws, as in effect as of the Closing Date (the “Bylaws”), that is or
could reasonably be expected to become applicable to the Investors as a result
of the transactions contemplated hereby, including, without limitation, the
issuance of the Securities and the ownership, disposition or voting of the
Securities by the Investors or the exercise of any right granted to the
Investors pursuant to this Agreement or the other Transaction Documents.

 

3.6       Delivery of SEC Filings; Business. The Company has made available to
the Investors through the EDGAR system, true and complete copies of the
Company’s SEC Filings. The SEC Filings are the only filings required of the
Company pursuant to the 1934 Act for such period. The Company and its
Subsidiaries are engaged in all material respects only in the business described
in the SEC Filings and the SEC Filings contain a complete and accurate
description in all material respects of the business of the Company and its
Subsidiaries, taken as a whole.

 

3.7       Use of Proceeds. The net proceeds of the sale of the Securities
hereunder shall be used by the Company for general working capital needs and
corporate growth initiatives.

 

3.8       No Material Adverse Change. Since the date of the latest audited
financial statements included within the SEC Filings, there has not been:

 

(a)                any change in the consolidated assets, liabilities, financial
condition or operating results of the Company from that reflected in the
financial statements included in the Company’s 10-K, except for changes in the
ordinary course of business which have not had and could not reasonably be
expected to have a Material Adverse Effect, individually or in the aggregate;
provided that any effects as a result of the COVID-19 pandemic and the economic
slowdown, to the extent that they also affect a business of similar operations
shall not constitute a Material Adverse Change;

 

(b)                any declaration or payment of any dividend, or any
authorization or payment of any distribution, on any of the capital stock of the
Company, or any redemption or repurchase of any securities of the Company;

 

(c)                any material damage, destruction or loss, whether or not
covered by insurance to any assets or properties of the Company or its
Subsidiaries;

 

(d)                any waiver, not in the ordinary course of business, by the
Company or any Subsidiary of a material right or of a material debt owed to it;

 

(e)                any satisfaction or discharge of any lien, claim or
encumbrance or payment of any obligation by the Company or a Subsidiary, except
in the ordinary course of business and which is not material to the assets,
properties, financial condition, operating results or business of the Company
and its Subsidiaries, taken as a whole (as such business is presently conducted
and as it is proposed to be conducted);

 

(f)                 any change or amendment to the Articles of Incorporation or
Bylaws, or material change to any material contract or arrangement by which the
Company or any Subsidiary is bound or to which any of their respective assets or
properties is subject;

 

 

 



 4 

 

 

(g)                any material labor difficulties or labor union organizing
activities with respect to employees of the Company or any Subsidiary;

 

(h)                any material transaction entered into by the Company or any
Subsidiary other than in the ordinary course of business;

 

(i)                 the loss of the services of any key employee, or material
change in the composition or duties of the senior management of the Company or
any Subsidiary;

 

(j)                 the loss or, to the Company’s Knowledge, threatened loss of
any customer which has had or could reasonably be expected to have a Material
Adverse Effect; or

 

(k)                any other event or condition of any character that has had or
could reasonably be expected to have a Material Adverse Effect.

 

3.9       SEC Filings. At the time of filing thereof, the SEC Filings complied
as to form in all material respects with the requirements of the 1934 Act and
did not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading.

 

3.10     No Conflict, Breach, Violation or Default. The execution, delivery and
performance of the Transaction Documents by the Company and the issuance and
sale of the Securities will not (a) conflict with or result in a breach or
violation of (i) any of the terms and provisions of, or constitute a default
under the Certificate of Incorporation or the Bylaws (true and complete copies
of which have been made available to the Investors through the EDGAR system), or
(ii) any statute, rule, regulation or order of any governmental agency or body
or any court, domestic or foreign, having jurisdiction over the Company or any
of its assets or properties, or (b) conflict with, or constitute a default (or
an event that with notice or lapse of time or both would become a default)
under, result in the creation of any lien, encumbrance or other adverse claim
upon any of the properties or assets of the Company or give to others any rights
of termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any Material Contract, except in the case of clauses
(a)(ii) and (b) above, such as could not reasonably be expected to have a
Material Adverse Effect, individually or in the aggregate.

 

3.11     Tax Matters. The Company has prepared and filed (or filed applicable
extensions therefore) all tax returns required to have been filed by the Company
with all appropriate governmental agencies and paid all taxes shown thereon or
otherwise owed by it, other than any such taxes which the Company is contesting
in good faith and for which adequate reserves have been provided and reflected
in the Company’s financial statements included in the SEC Filings. The charges,
accruals and reserves on the books of the Company in respect of taxes for all
fiscal periods are adequate in all material respects, and there are no material
unpaid assessments against the Company nor, to the Company’s Knowledge, any
basis for the assessment of any additional taxes, penalties or interest for any
fiscal period or audits by any federal, state or local taxing authority except
for any assessment which is not material to the Company. All taxes and other
assessments and levies that the Company is required to withhold or to collect
for payment have been duly withheld and collected and paid to the proper
governmental entity or third party when due, other than any such taxes which the
Company is contesting in good faith and for which adequate reserves have been
provided and reflected in the Company’s financial statements included in the SEC
Filings. There are no tax liens or claims pending or, to the Company’s
Knowledge, threatened in writing against the Company or any of its assets or
property. There are no outstanding tax sharing agreements or other such
arrangements between the Company and any other corporation or entity.

 

3.12     Title to Properties. The Company has good and marketable title to all
real properties and all other properties and assets (excluding Intellectual
Property assets which are the subject of Section 3.15 hereof) owned by it, in
each case, free from liens, encumbrances and defects that would materially
affect the value thereof or materially interfere with the use made or planned as
of the date of this agreement to be made thereof by them unless failure to do so
has not had and could not reasonably be expected to have a Material Adverse
Effect; and the Company holds any leased real or personal property under valid
and enforceable leases with no exceptions that would materially interfere with
the use made or planned as of the date of this agreement to be made thereof by
them.

 

 



 5 

 

 

3.13     Certificates, Authorities and Permits. The Company possesses adequate
certificates, authorities or permits issued by appropriate governmental agencies
or bodies necessary to conduct the business now operated by it, except to the
extent failure to possess such certificates, authorities or permits could not
reasonably be expected to have a Material Adverse Effect, individually or in the
aggregate, and the Company has not received any notice of proceedings relating
to the revocation or modification of any such certificate, authority or permit
that, if determined adversely to the Company, could reasonably be expected to
have a Material Adverse Effect, individually or in the aggregate.

 

3.14     Labor Matters.

 

(a)                The Company is not a party to or bound by any collective
bargaining agreements or other agreements with labor organizations. The Company
has not violated in any material respect any laws, regulations, orders or
contract terms, affecting the collective bargaining rights of employees, labor
organizations or any laws, regulations or orders affecting employment
discrimination, equal opportunity employment, or employees’ health, safety,
welfare, wages and hours.

 

(b)                (i) There are no labor disputes existing, or to the Company’s
Knowledge, threatened, involving strikes, slow-downs, work stoppages, job
actions, disputes, lockouts or any other disruptions of or by the Company’s
employees, (ii) there are no unfair labor practices or petitions for election
pending or, to the Company’s Knowledge, threatened before the National Labor
Relations Board or any other federal, state or local labor commission relating
to the Company’s employees, (iii) no demand for recognition or certification
heretofore made by any labor organization or group of employees is pending with
respect to the Company and (iv) to the Company’s Knowledge, the Company enjoys
good labor and employee relations with its employees and labor organizations.

 

(c)                The Company is, and at all times has been, in compliance with
all applicable laws respecting employment (including laws relating to
classification of employees and independent contractors) and employment
practices, terms and conditions of employment, wages and hours, and immigration
and naturalization, except where the failure to so comply could not reasonably
be expected to have a Material Adverse Effect, individually or in the aggregate.
There are no claims pending against the Company before the Equal Employment
Opportunity Commission or any other administrative body or in any court
asserting any violation of Title VII of the Civil Rights Act of 1964, the Age
Discrimination Act of 1967, 42 U.S.C. §§ 1981 or 1983 or any other federal,
state or local Law, statute or ordinance barring discrimination in employment.

 

3.15     Intellectual Property. The Company owns, or has obtained valid and
enforceable licenses for, or other rights to use, the Intellectual Property
necessary for the conduct of the business of the Company as conducted as of the
date of this agreement and as described in the SEC Filings as being owned or
licensed by them, except where the failure to own, license or have such rights
could not reasonably be expected to result in a Material Adverse Effect,
individually or in the aggregate. Except as set forth in Schedule 3.15 (a) to
the Company’s Knowledge, there are no third parties who have or will be able to
establish rights to any Intellectual Property, except for the ownership rights
of the owners of the Intellectual Property which is licensed to the Company as
described in the SEC Filings or where such rights could not reasonably be
expected to result in a Material Adverse Effect, individually or in the
aggregate, (b) there is no pending or, to the Company’s Knowledge, threat of
any, action, suit, proceeding or claim by others challenging the Company’s
rights in or to, or the validity, enforceability, or scope of, any Intellectual
Property owned by or licensed to the Company or claiming that the use of any
Intellectual Property by the Company in its businesses as conducted as of the
date of this agreement infringes, violates or otherwise conflicts with the
intellectual property rights of any third party, and (c) to the Company’s
Knowledge, the use by the Company of any Intellectual Property by the Company in
its businesses as conducted as of the date of this agreement does not infringe,
violate or otherwise conflict with the intellectual property rights of any third
party.

 

3.16     Environmental Matters. To the Company’s Knowledge, the Company is not
in violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), owns or operates any real
property contaminated with any substance that is subject to any Environmental
Laws, is liable for any off-site disposal or contamination pursuant to any
Environmental Laws, or is subject to any claim relating to any Environmental
Laws, which violation, contamination, liability or claim has had or could
reasonably be expected to have a Material Adverse Effect, individually or in the
aggregate; and there is no pending or, to the Company’s Knowledge, threatened
investigation that might lead to such a claim.

 

 



 6 

 

 

3.17     Litigation. There are no pending actions, suits or proceedings against
or affecting the Company or any of its properties; and to the Company’s
Knowledge, no such actions, suits or proceedings are threatened, except any such
proceeding, which if resolved adversely to the Company, could not reasonably be
expected to have a Material Adverse Effect, individually or in the aggregate.
Neither the Company nor any director or officer thereof, is or has been the
subject of any action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty. There
has not been, and to the Company’s Knowledge, there is not pending or
contemplated, any investigation by the SEC involving the Company or any current
or former director or officer of the Company. The SEC has not issued any stop
order or other order suspending the effectiveness of any registration statement
filed by the Company under the 1933 Act or the 1934 Act.

 

3.18     Financial Statements. The financial statements included in each SEC
Filing comply in all material respects with applicable accounting requirements
and the rules and regulations of the SEC with respect thereto as in effect at
the time of filing (or to the extent corrected by a subsequent restatement) and
present fairly, in all material respects, the consolidated financial position of
the Company as of the dates shown and its consolidated results of operations and
cash flows for the periods shown, and such financial statements have been
prepared in conformity with United States generally accepted accounting
principles applied on a consistent basis (“GAAP”) (except as may be disclosed
therein or in the notes thereto, and, in the case of quarterly financial
statements, as permitted by Form 10-Q under the 1934 Act). Except as set forth
in the SEC Filings filed prior to the date hereof, the Company has not incurred
any liabilities, contingent or otherwise, except those incurred in the ordinary
course of business, consistent (as to amount and nature) with past practices
since the date of such financial statements, none of which, individually or in
the aggregate, have had or could reasonably be expected to have a Material
Adverse Effect.

 

3.19     Insurance Coverage. The Company maintains in full force and effect
insurance coverage that is customary for comparably situated companies for the
business being conducted and properties owned or leased by the Company.

 

3.20     Brokers and Finders. No Person, including, without limitation, any
Investor or any current holder of shares of Common Stock, will have, as a result
of the transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company or an Investor for any commission,
fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of the Company. Except as a result of
any agreements or arrangements made by an Investor or its representatives or
Affiliates, to the Company’s knowledge, Investors shall have no obligation with
respect to any such fees or commissions of a type contemplated in this Section
3.20 that may be due in connection with the transactions contemplated by this
Agreement.

 

3.21     No Directed Selling Efforts or General Solicitation. Neither the
Company nor any Person acting on its behalf has conducted any general
solicitation or general advertising (as those terms are used in Regulation D) in
connection with the offer or sale of any of the Securities.

 

3.22     No Integrated Offering. Assuming the accuracy of the Investors’
representations and warranties set forth in Section 4 hereof, neither the
Company nor any of its Affiliates, nor any Person acting on its or their behalf
has, directly or indirectly, made any offers or sales of any Company security or
solicited any offers to buy any security, which are or will be integrated with
this offering of the Securities hereunder in a manner that would adversely
affect reliance by the Company on Section 4(a)(2) for the exemption from
registration for the transactions contemplated hereby or would require
registration of the Securities under the 1933 Act.

 

3.23     Private Placement. Assuming the accuracy of the Investors’
representations and warranties set forth in Section 4 hereof, the offer and sale
of the Securities to the Investors as contemplated hereby is exempt from the
registration requirements of the 1933 Act.

 

 

 



 7 

 

 

3.24     Bad Actor Disqualification.

 

(a)                No Disqualification Events. With respect to Securities to be
offered and sold hereunder in reliance on Rule 506 under the 1933 Act
(“Regulation D Securities”), none of the Company, any of its predecessors, any
affiliated issuer, any director, executive officer, other officer of the Company
participating in the offering, any beneficial owner of 20% or more of the
Company's outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
1933 Act) connected with the Company in any capacity at the time of sale (each,
an “Issuer Covered Person” and, together, “Issuer Covered Persons”) is subject
to any of the “Bad Actor” disqualifications described in Rule 506(d)(1)(i) to
(viii) under the 1933 Act (a “Disqualification Event”), except for a
Disqualification Event covered by Rule 506(d)(2) or (d)(3). The Company has
exercised reasonable care to determine whether any Issuer Covered Person is
subject to a Disqualification Event. The Company has complied, to the extent
applicable, with its disclosure obligations under Rule 506(e), and has furnished
to the Investors a copy of any disclosures provided thereunder.

 

(b)                Other Covered Persons. The Company is not aware of any person
that (i) has been or will be paid (directly or indirectly) remuneration for
solicitation of an Investor in connection with the sale of the Securities and
(ii) who is subject to a Disqualification Event.

 

(c)                Notice of Disqualification Events. The Company will notify
the Investors in writing of (i) any Disqualification Event relating to any
Issuer Covered Person and (ii) any event that would, with the passage of time,
become a Disqualification Event relating to any Issuer Covered Person, prior to
any Closing of this Offering.

 

3.25     Questionable Payments. Neither the Company nor, to the Company’s
Knowledge, any of its current or former shareholders, directors, officers,
employees, agents or other Persons acting on behalf of the Company, has, on
behalf of the Company or in connection with its businesses, (a) used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to foreign or domestic political activity, (b) made
any direct or indirect unlawful payments to any foreign or domestic governmental
officials or employees from corporate funds, (c) established or maintained any
unlawful or unrecorded fund of corporate monies or other assets, (d) made any
false or fictitious entries on the books and records of the Company, or (e) made
any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment of any nature.

 

3.26     Transactions with Affiliates. Except as disclosed in the SEC Filings,
none of the officers or directors of the Company and, to the Company’s
Knowledge, none of the employees of the Company is presently a party to any
transaction with the Company (other than as holders of stock options and/or
warrants, and for services as employees, officers and directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the Company’s Knowledge, any entity in which any officer,
director, or any such employee has a substantial interest or is an officer,
director, trustee or partner.

 

3.27     Internal Controls. Except as disclosed in the SEC Filings, the Company
is in material compliance with the provisions of the Sarbanes-Oxley Act of 2002
applicable to the Company as of the date of this agreement. The Company
maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (a) transactions are executed in accordance with
management’s general or specific authorizations, (b) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (c) access to assets is permitted
only in accordance with management’s general or specific authorization, and (d)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in 1934 Act Rules 13a-15(e) and 15d-15(e)) for the Company and designed
such disclosure controls and procedures to ensure that material information
relating to the Company is made known to the certifying officers by others
within those entities, particularly during the period in which the Company’s
most recently filed periodic report under the 1934 Act, as the case may be, is
being prepared. The Company’s certifying officers have evaluated the
effectiveness of the Company’s controls and procedures as of the end of the
period covered by the most recently filed periodic report under the 1934 Act
(such date, the “Evaluation Date”). The Company presented in its most recently
filed periodic report under the 1934 Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date. Since the Evaluation Date, there
have been no significant changes in the Company’s internal controls (as such
term is defined in Item 308 of Regulation S-K) or, to the Company’s Knowledge,
in other factors that could significantly affect the Company’s internal
controls. The Company maintains and will continue to maintain a standard system
of accounting established and administered in accordance with GAAP and the
applicable requirements of the 1934 Act while it continues to report under the
1934 Act.

 

 

 



 8 

 

 

3.28     Investment Company. The Company is not required to be registered as,
and is not an Affiliate of, and immediately following the Closing will not be
required to register as, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

3.29     Application of Takeover Protections. The Company and its board of
directors have taken or will take prior to the Closing Date all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Articles of
Incorporation or the laws of the state of its incorporation which is or could
become applicable to the Investor as a result of the transactions contemplated
by this Agreement, including, without limitation, the Company's issuance of the
Securities and the Investors' ownership of the Securities.

 

3.30     Disclosure. Except with respect to the material terms and conditions of
the transactions contemplated by the Transaction Documents that will be timely
publicly disclosed by the Company, the Company confirms that neither it nor any
other Person acting on its behalf has provided the Investor or its agents or
counsel with any information that it believes constitutes or might constitute
material, non-public information which is not otherwise disclosed in the
Registration Statement or the SEC Documents unless the Investor has agreed
verbally or in writing to receive such information in which case this sentence
does not apply. The Company understands and confirms that the Investor will rely
on the foregoing representation in effecting purchases and sales of securities
of the Company. All of the disclosure furnished by or on behalf of the Company
to the Investor regarding the Company, its business and the transactions
contemplated hereby, including the disclosure schedules to this Agreement, is
true and correct and does not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading. The press releases disseminated by the Company during the twelve
months preceding the date of this Agreement taken as a whole do not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made and when made, not misleading.
The Company acknowledges and agrees that the Investor neither makes nor has made
any representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3 hereof.

 

3.31     Shell Company Status. The Company is not as of the date of this
agreement, and never has been, an issuer identified in Rule 144(i)(1) under the
1933 Act.

 

3.32     Each of the Investors acknowledges and agrees that the Company has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.
Each of the Investors further acknowledges and agrees that neither the Company
nor any other Person has made any representation or warranty, expressed or
implied, as to the accuracy or completeness of any information received by any
such Investor which constitutes or may be deemed to constitute a projection,
estimate or other forecast and certain business plan information, except that
such information was prepared in good faith and based upon assumptions that the
Company believes to have been reasonable at the time such information, if any,
was provided to the applicable Investor.

 

4.             Representations and Warranties of the Investors. Each of the
Investors hereby severally, and not jointly, represents and warrants to the
Company that:

 

4.1       Organization and Existence. If such Investor is not a natural person,
such investor is a corporation, limited partnership or limited liability company
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization and has all requisite
corporate, partnership or limited liability company power and authority to enter
into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.

 

4.2       Authorization. The execution, delivery and performance by such
Investor of the Transaction Documents to which such Investor is a party have
been duly authorized and each will constitute the legal, valid and binding
obligation of such Investor, enforceable against such Investor in accordance
with their respective terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability,
relating to or affecting creditors’ rights generally.

 

4.3       Consents. All consents, approvals, orders and authorizations required
on the part of such Investor in connection with the execution, delivery or
performance of each Transaction Document and the consummation of the
transactions contemplated hereby and thereby have been obtained and are
effective as of the date hereof.

 

 

 



 9 

 

 

4.4       Purchase Entirely for Own Account. The Securities to be received by
such Investor hereunder will be acquired for such Investor’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the 1933 Act, and such Investor has no present intention
of selling, granting any participation in, or otherwise distributing the same
and has no arrangement or understanding with any other Persons regarding the
distribution of such Securities in violation of the 1933 Act or any applicable
state securities law without prejudice, however, to such Investor’s right at all
times to sell or otherwise dispose of all or any part of such Securities in
compliance with applicable federal and state securities laws. Such Investor is
acquiring the Securities hereunder in the ordinary course of its business.
Nothing contained herein shall be deemed a representation or warranty by such
Investor to hold the Securities for any period of time. Such Investor is not a
broker-dealer registered with the SEC under the 1934 Act or an entity engaged in
a business that would require it to be so registered.

 

4.5       Investment Experience. Such Investor acknowledges that it can bear the
economic risk and complete loss of its investment in the Securities and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment contemplated hereby.

 

4.6       Disclosure of Information. The Company has made available the annual
report on Form 10-K for the year ended June 30, 2019 and such Investor has had
the opportunity to review such report. Such Investor has had an opportunity to
receive all information related to the Company requested by it and to ask
questions of and receive answers from the Company regarding the Company, its
business and the terms and conditions of the offering of the Securities. Such
Investor acknowledges receipt of copies of the SEC Filings. Neither such
inquiries nor any other due diligence investigation conducted by such Investor
shall modify, limit or otherwise affect such Investor’s right to rely on the
Company’s representations and warranties contained in this Agreement. Investor
is aware that COVID-19 and/or the economic disruptions resulting from COVID-19
may impact the Company’s operations, financial results and condition to an
extent currently unforeseeable by the Company.

 

4.7       Restricted Securities. Such Investor understands that the Securities
are characterized as “restricted securities” under the U.S. federal securities
laws inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the 1933 Act only in
certain limited circumstances.

 

4.8       Legends. It is understood that, except as provided below, certificates
evidencing the Securities may bear the following or any similar legend:

 

(a)                 “THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED
WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY
STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE
TRANSFERRED UNLESS (I) SUCH SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO
THE SECURITIES ACT AND SUCH REGISTRATION STATEMENT REMAINS EFFECTIVE, (II) SUCH
SECURITIES MAY BE SOLD PURSUANT TO RULE 144, OR (III) COMPANY COUNSEL HAS OPINED
THAT SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE
SECURITIES ACT.”

 

(b)                If required by the authorities of any state in connection
with the issuance or sale of the Securities, the legend required by such state
authority.

 

4.9       Accredited Investor. Such Investor is an accredited investor as
defined in Rule 501(a) of Regulation D, as amended, under the 1933 Act. Such
Investor was not organized for the specific purpose of acquiring the Securities
and is not required to be registered as a broker-dealer under Section 15 of the
Exchange Act.

 

 

 



 10 

 

 

4.10     No General Solicitation. Such Investor did not learn of the investment
in the Securities as a result of any general solicitation or general
advertising.

 

4.11     Brokers and Finders. No Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company or an Investor for any commission,
fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of such Investor.

 

4.12     Prohibited Transactions. Since such time as such Investor was first
contacted by the Company or any other Person acting on behalf of the Company
regarding the transactions contemplated hereby through the public announcement
of the Transaction, neither such Investor nor any Affiliate of such Investor
which (a) had knowledge of the transactions contemplated hereby, (b) has or
shares discretion relating to such Investor’s investments or trading or
information concerning such Investor’s investments, including in respect of the
Securities, or (c) is subject to such Investor’s review or input concerning such
Affiliate’s investments or trading has, directly or indirectly, effected or
agreed to effect, or will directly or indirectly effect, any short sale, whether
or not against the box, established any “put equivalent position” (as defined in
Rule 16a-1(h) under the 1934 Act) with respect to the Common Stock, granted any
other right (including, without limitation, any put or call option) with respect
to the Common Stock or with respect to any security that includes, relates to or
derived any significant part of its value from the Common Stock or otherwise
sought to hedge its position in the Securities (each, a “Prohibited
Transaction”). Such Investor acknowledges that the representations, warranties
and covenants contained in this Section 4.12 are being made for the benefit of
the Investors as well as the Company and that each of the other Investors shall
have an independent right to assert any claims against such Investor arising out
of any breach or violation of the provisions of this Section 4.12.

 

The Company acknowledges and agrees that each Investor has not made any
representations or warranties with respect to the transactions contemplated by
the Transaction Documents other than those specifically set forth in this
Section 4.

 

5.             Conditions to Closing.

 

5.1       Conditions to the Investors’ Obligations. The obligation of each
Investor to purchase the Securities at the Closing is subject to the fulfillment
to such Investor’s satisfaction, on or prior to the Closing Date, of the
following conditions, any of which may be waived by such Investor (as to itself
only):

 

(a)                The representations and warranties made by the Company in
Section 3 hereof qualified as to materiality shall be true and correct at all
times prior to and on the Closing Date as so qualified, except to the extent any
such representation or warranty expressly speaks as of an earlier date, in which
case such representation or warranty shall be true and correct as of such
earlier date as so qualified, and, the representations and warranties made by
the Company in Section 3 hereof not qualified as to materiality shall be true
and correct in all material respects at all times prior to and on the Closing
Date, except to the extent any such representation or warranty expressly speaks
as of an earlier date, in which case such representation or warranty shall be
true and correct in all material respects as of such earlier date. The Company
shall have performed in all material respects all obligations and covenants
herein required to be performed by it on or prior to the Closing Date.

 

(b)                The Company shall have obtained any and all consents,
permits, approvals, registrations and waivers necessary or appropriate for
consummation of the purchase and sale of the Securities and the consummation of
the other transactions contemplated by the Transaction Documents, all of which
shall be in full force and effect.

 

 

 



 11 

 

 

(c)                The Company shall have executed and delivered the
Registration Rights Agreement.

 

(d)                No judgment, writ, order, injunction, award or decree of or
by any court, or judge, justice or magistrate, including any bankruptcy court or
judge, or any order of or by any governmental authority, shall have been issued,
and no action or proceeding shall have been instituted by any governmental
authority, enjoining or preventing the consummation of the transactions
contemplated hereby or in the other Transaction Documents.

 

(e)                The Investors shall have received an opinion from Trombly
Business Law, PC, dated as of the Closing Date, in form and substance reasonably
acceptable to the Investors and addressing such legal matters as the Investors
may reasonably request.

 

(f)                 No stop order or suspension of trading shall have been
imposed by the SEC or any other governmental or regulatory body with respect to
public trading in the Common Stock.

 

5.2       Conditions to Obligations of the Company. The Company’s obligation to
sell and issue the Shares at the Closing is subject to the fulfillment to the
satisfaction of the Company on or prior to the Closing Date of the following
conditions, any of which may be waived by the Company:

 

(a)                The representations and warranties made by the Investors in
Section 4 hereof, other than the representations and warranties contained in
Sections 4.4, 4.5, 4.6, 4.7, 4.8, 4.9 and 4.10 (the “Investment
Representations”), shall be true and correct in all material respects when made,
and shall be true and correct in all material respects on the Closing Date with
the same force and effect as if they had been made on and as of said date. The
Investment Representations shall be true and correct in all respects when made,
and shall be true and correct in all respects on the Closing Date with the same
force and effect as if they had been made on and as of said date. The Investors
shall have performed in all material respects all obligations and covenants
herein required to be performed by them on or prior to the Closing Date.

 

(b)                The Investors shall have executed and delivered the
Registration Rights Agreement.

 

(c)                The Investors shall have delivered the Purchase Price to the
Company.

 

5.3       Termination of Obligations to Effect Closing.

 

(a)                The obligations of the Company, on the one hand, and the
Investors, on the other hand, to effect the Closing shall terminate as follows:

 

(i)Upon the mutual written consent of the Company and the Investors;

(ii)By the Company if any of the conditions set forth in Section 5.2 shall have
become incapable of fulfillment, and shall not have been waived by the Company;

(iii)By an Investor (with respect to itself only) if any of the conditions set
forth in Section 5.1 shall have become incapable of fulfillment, and shall not
have been waived by the Investor;

(iv)By either the Company or any Investor (with respect to itself only) if the
Closing has not occurred on or prior to April 30, 2020; or

(v)By either the Company or any Investor (with respect to itself only) if the
NYSE and Nasdaq are closed for a period of more than three trading days;

 

provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.

 

 

 



 12 

 

 

(b)                In the event of termination by the Company or any Investor of
its obligations to effect the Closing pursuant to this Section 5.3, written
notice thereof shall forthwith be given to the other Investors by the Company
and the other Investors shall have the right to terminate their obligations to
effect the Closing upon written notice to the Company and the other Investors.
Nothing in this Section 5.3 shall be deemed to release any party from any
liability for any breach by such party of the terms and provisions of this
Agreement or the other Transaction Documents or to impair the right of any party
to compel specific performance by any other party of its obligations under this
Agreement or the other Transaction Documents.

 

6.             Covenants and Agreements.

 

6.1       No Conflicting Agreements. The Company will not take any action, enter
into any agreement or make any commitment that would conflict or interfere in
any material respect with the Company’s obligations to the Investors under the
Transaction Documents.

 

6.2       Insurance. The Company shall maintain appropriate insurance coverage
consistent with its business being conducted.

 

6.3       Compliance with Laws. The Company will comply in all material respects
with all applicable laws, rules, regulations, orders and decrees of all
governmental authorities.

 

6.4       Listing of Underlying Shares and Related Matters. If the Company
applies to have its Common Stock or other securities traded on any principal
stock exchange or market, it shall include in such application the Shares and
will take such other action as is necessary to cause such Common Stock to be so
listed.

 

6.5       Termination of Covenants. The provisions of Sections 6.4 through 6.6
shall terminate and be of no further force and effect on the date on which the
Company’s obligations under the Registration Rights Agreement to register or
maintain the effectiveness of any registration covering the Registrable
Securities (as such term is defined in the Registration Rights Agreement)
terminates.

 

6.6       Removal of Legends. Consistent with federal and state securities laws,
upon the earlier of (a) the sale or disposition of any Securities by an Investor
pursuant to Rule 144 or pursuant to any other exemption under the 1933 Act or
(b) any Securities of the Investor becoming eligible to be sold without
restriction pursuant to all applicable requirements of Rule 144, upon the
written request of such Investor, the Company shall or, in the case of Common
Stock, shall cause the transfer agent for the Common Stock (the “Transfer
Agent”) to issue replacement certificates representing such Securities.

 

6.7       Subsequent Equity Sales.

 

(a)            The Company shall not, and shall use its best efforts to ensure
that no Affiliate of the Company shall, sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in Section
2 of the 1933 Act) that will be integrated with the offer or sale of the
Securities in a manner that would require the registration under the 1933 Act of
the sale of the Securities to the Investors, or that will be integrated with the
offer or sale of the Securities for purposes of the rules and regulations of any
trading market such that it would require shareholder approval prior to the
closing of such other transaction unless shareholder approval is obtained before
the closing of such subsequent transaction.

 

(b)            If the Company issues shares of Common Stock at a purchase price
of less than $1.25 per share (the “Reduced Purchase Price”) during the twelve
(12) months following the Closing, Investor shall receive a number of shares of
Common Stock equal to the difference between the number of shares Investor would
have received at the Reduced Purchase Price and the number of Shares Investor
received at the Purchase Price (the “Additional Shares”); provided that shares
of Common Stock issued (i) upon the exercise or conversion of any outstanding
stock options, warrants or other equity; or (ii) under the Company’s
registration statement on Form S-8 for compensation shall be excluded from the
forgoing. The Company shall promptly instruct the Transfer Agent to issue such
Additional Shares in the same manner as the Shares. The Additional Shares shall
carry the same registration rights as the shares issued at the Reduced Purchase
Price.

 

 

 



 13 

 

 

6.8       Equal Treatment of Investors. No consideration shall be offered or
paid to any Person to amend or consent to a waiver or modification of any
provision of any of the Transaction Documents unless the same consideration is
also offered to all of the parties to the Transaction Documents. For
clarification purposes, this provision constitutes a separate right granted to
each Investor by the Company and negotiated separately by each Investor, and is
intended for the Company to treat the Investors as a class and shall not in any
way be construed as the Investors acting in concert or as a group with respect
to the purchase, disposition or voting of Securities or otherwise.

 

6.9       Prohibited Transactions. From the date hereof until one (1) year after
the Closing Date, no Investor shall enter into any Prohibited Transaction
relating to the Common Stock.

 

7.             Survival and Indemnification.

 

7.1       Survival. The representations, warranties, covenants and agreements
contained in this Agreement shall survive the Closing of the transactions
contemplated by this Agreement until the expiration of the applicable statute of
limitations.

 

7.2       Indemnification. The Company agrees to indemnify and hold harmless
each Investor, its Affiliates and, and each of their directors, officers,
shareholders, partners, employees, agents, and any Person who controls Investor
within the meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act
(collectively, the “Investor Parties” and each an “Investor Party”), from and
against any and all losses, claims, damages, liabilities and expenses
(including, without limitation, actual and reasonable attorney fees and
disbursements (subject to Section 7.3 below) and other actual expenses incurred
in connection with investigating, preparing or defending any action, claim or
proceeding, pending or threatened and the costs of enforcement thereof)
(collectively, “Losses”) to which such Person may become subject as a result of
(a) any breach of any representation, warranty, covenant or agreement made by or
to be performed on the part of the Company under the Transaction Documents; (b)
any action instituted against any Investor Party, or any of them or their
respective Affiliates, by any stockholder of the Company who is not an Affiliate
of an Investor Party, with respect to any of the transactions contemplated by
the Transaction Documents (unless such action is based upon a breach of
Investor’s representation, warranties or covenants or agreements under the
Transaction Documents or any agreements or understandings Investor may have with
any such stockholder or any violations by Investor of state or federal
securities laws or any conduct by Investor which constitutes fraud, gross
negligence, willful misconduct or malfeasance), (c) any untrue statement or
alleged untrue statement of a material fact contained in a Registration
Statement (or in a Registration Statement as amended by any post-effective
amendment thereof by the Company) or arising out of or based upon any omission
or alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, and/or (d) any untrue
statement or alleged untrue statement of a material fact included in any
Prospectus ( or any amendments or supplements to any Prospectus ), or arising
out of or based upon any omission or alleged omission to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that (i) the Company shall not be obligated to indemnify any Investor Party for
any Losses finally adjudicated to have been caused solely by an untrue statement
of a material fact or an omission to state a material fact made in reliance upon
and conformity with information furnished to the Company in writing by or on
behalf of such Person expressly for use in the Registration Statement or the
Prospectus (or any amendment or supplement thereto) and (ii) the foregoing
indemnity shall not inure to the benefit of any Investor Party from whom the
Person asserting any Losses purchased Securities, if a copy of the Prospectus
(as then supplemented) was not sent or given by or on behalf of such Investor
Party to such Person, if required by law to have been delivered, at or prior to
the written confirmation of the sale of such Securities to such person, and if
delivery of the Prospectus (as then supplemented) would have cured the defect
giving rise to such Losses, and the Company will reimburse any such Person for
all such amounts as they are incurred by such Person.

 

 

 

 



 14 

 

 

7.3       Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (a) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (b) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (i) the indemnifying party
has agreed to pay such fees or expenses, (ii) the indemnifying party shall have
failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (iii) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation. It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties. No indemnifying party
will, except with the consent of the indemnified party, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation. The
Company will not be liable to any indemnified party under this Agreement (a) for
any settlement by such indemnified party effected without the Company’s prior
written consent, which shall not be unreasonably withheld, conditioned or
delayed, or (b) for any Losses incurred by such indemnified party which a court
of competent jurisdiction determines in a final judgment which is not subject to
further appeal are solely attributable to (A) a breach of any of the
representations, warranties, covenants or agreements made by such indemnified
party under this Agreement or in any other Transaction Document or (B) the
fraud, gross negligence or willful misconduct of such indemnified party.

 

8.             Miscellaneous.

 

8.1       Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the Investors and their respective
successors and assigns. An Investor may transfer or assign, in whole or from
time to time in part, to one or more persons its rights hereunder in connection
with the transfer of Securities by such Investor to such person, provided that
(a) the Investor agrees in writing with such transferee or assignee to assign
all or any portion of such rights, and a copy of such agreement is furnished to
the Company within a reasonable time after such assignment; (b) the Company is,
within a reasonable time after such transfer or assignment, furnished with
written notice of (i) the name and address of such transferee or assignee, and
(ii) the securities with respect to which such registration rights are being
transferred or assigned; (c) immediately following such transfer or assignment
the further disposition of such securities by such transferee or assignee is
restricted under the 1933 Act or applicable state securities laws if so
required; (d) at or before the time the Company receives the written notice
contemplated by clause (b) of this sentence such transferee or assignee agrees
in writing with the Company to be bound by all of the provisions contained
herein; (e) such transfer or assignment shall have been made in accordance with
the applicable requirements of this Agreement; and (f) such transfer or
assignment shall have been conducted in accordance with all applicable federal
and state securities laws. The provisions of this Agreement shall inure to the
benefit of and be binding upon the respective permitted successors and assigns
of the parties. Without limiting the generality of the foregoing, in the event
that the Company is a party to a merger, consolidation, share exchange or
similar business combination transaction in which the Common Stock is converted
into the equity securities of another Person, from and after the effective time
of such transaction, such Person shall agree to and, by virtue of such
transaction, have assumed the obligations of the Company hereunder, the term
“Company” shall be deemed to refer to such Person and the term “Common Stock”
shall be deemed to refer to the securities received by the Investors in
connection with such transaction. Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

8.2       Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile or by e-mail in a “.pdf” format data file, which shall
be deemed an original.

 

 

 



 15 

 

 

8.3       Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

8.4       Notices. Unless otherwise provided, any notice required or permitted
under this Agreement shall be given in writing and shall be deemed effectively
given as hereinafter described (a) if given by personal delivery, then such
notice shall be deemed given upon such delivery, (b) if given by facsimile or
e-mail, then such notice shall be deemed given upon receipt of confirmation of
complete transmittal, (c) if given by mail, then such notice shall be deemed
given upon the earlier of (i) receipt of such notice by the recipient or (ii)
three days after such notice is deposited in first class mail, postage prepaid,
and (d) if given by an internationally recognized overnight air courier, then
such notice shall be deemed given one Business Day after delivery to such
carrier. All notices shall be addressed to the party to be notified at the
address as follows, or at such other address as such party may designate by ten
days’ advance written notice to the other party:

 

If to the Company:

 

Precision Optics Corporation, Inc.
22 East Broadway

Gardner, Massachusetts 01440-3338
Attention: Chief Executive Officer
Fax: (978) 630-1487

E-mail: jforkey@poci.com

 

With a copy to (which shall not constitute notice):

 

Amy Trombly

Trombly Business Law, PC
1314 Main Street, Suite 102

Louisville, CO  80027

Fax: (617) 243-0066

E-mail: amy@tromblybusinesslaw.com

 

If to the Investors:

 

to the addresses set forth on the signature pages hereto.

 

8.5       Expenses. The parties hereto shall pay their own costs and expenses in
connection herewith, regardless of whether the transactions contemplated hereby
are consummated. In the event that legal proceedings are commenced by any party
to this Agreement against another party to this Agreement in connection with
this Agreement or the other Transaction Documents, the party or parties which do
not prevail in such proceedings shall severally, but not jointly, pay their pro
rata share of the reasonable attorneys’ fees and other reasonable out-of-pocket
costs and expenses incurred by the prevailing party in such proceedings.

 

8.6       Amendments and Waivers. Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively), only with
the written consent of the Company and Investors representing at least one-half
of the shares issued in this transaction. Any amendment or waiver effected in
accordance with this paragraph shall be binding upon each holder of any
Securities purchased under this Agreement at the time outstanding, each future
holder of all such Securities, and the Company.

 

 

 



 16 

 

 

8.7       Publicity. The Company will file a public release or announcement
concerning the transactions contemplated hereby as required by law or the
applicable rules or regulations of any securities exchange or securities market.

 

8.8       Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.

 

8.9       Entire Agreement. This Agreement, including the Exhibits and the
Disclosure Schedules, and the other Transaction Documents constitute the entire
agreement among the parties hereof with respect to the subject matter hereof and
thereof and supersedes all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter hereof and
thereof.

 

8.10     Further Assurances. The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.

 

8.11     Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York applicable to agreements made and to be performed
entirely within the State of New York (except to the extent the provisions of
the California Corporations Code would be mandatorily applicable to the issuance
of the Shares). Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby. Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Agreement. Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court. Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. TO THE EXTENT ALLOWABLE UNDER APPLICABLE LAW, EACH OF THE
PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION
WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED
SPECIFICALLY AS TO THIS WAIVER.

 

8.12     Independent Nature of Investors’ Obligations and Rights. The
obligations of each Investor under any Transaction Document are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Transaction Document. The decision of each Investor to
purchase Securities pursuant to the Transaction Documents has been made by such
Investor independently of any other Investor. Nothing contained herein or in any
Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no Investor
will be acting as agent of such Investor in connection with monitoring its
investment in the Securities or enforcing its rights under the Transaction
Documents. Each Investor shall be entitled to independently protect and enforce
its rights, including, without limitation, the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose. Each Investor has been represented by its own
separate legal counsel in their review and negotiation of the Transaction
Documents. The Company acknowledges that each of the Investors has been provided
with the same Transaction Documents for the purpose of closing a transaction
with multiple Investors and not because it was required or requested to do so by
any Investor.

 

[Signature Pages Follow]

 

 

 



 17 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Securities Purchase Agreement
or caused their duly authorized officers to execute this Securities Purchase
Agreement as of the date first above written.

 

The Company: PRECISION OPTICS CORPORATION, INC.       By:  /s/ Joseph N. Forkey
  Name:
Title: Jospeh N. Forkey
President and Chief Executive Officer



 

 

 

[Signature Page for Investor Follows]

 

 

 

 

 

 

 

 

 

 



 18 

 

 

[Signature Page to Securities Purchase Agreement]

 



Name of Investor:   _________________________________           By:
______________________________     Name:     Title:       Address for Delivery
of Certificate to Investor:   _________________________________    
_________________________________     _________________________________     Fax:
_____________________________     Email: ____________________________      
Address for Notice (if different):   _________________________________    
_________________________________     _________________________________     Fax:
_____________________________     Email: ____________________________      
Subscription Amount:   $ __________       Shares   ___________       EIN Number:
  ___________      

 

 

 

 



 19 

 

 

 

Schedule A

 

Purchase and Sale of Shares

 

 

Name

Number of Shares of
Common Stock

Aggregate

Purchase Price

[investor name]          

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 20 

 

 

 

Disclosure Schedules to the Securities Purchase Agreement

 

Schedule 3.1 – Subsidiaries.

 

Name   Jurisdiction of Incorporation       Precise Medical, Inc.   Commonwealth
of Massachusetts, USA Wood’s Precision Optics Corporation, Limited   Hong Kong

 

 

Schedule 3.3 – Capitalization.

 

The capitalization of the Company, as of December 31, 2019 is set forth below.

 

Common stock outstanding 12,880,047 Common stock options 2,057,800 Total
14,937,847

 

 

Schedule 3.15 Intellectual Property.

 

On July 28, 2011, as reported in the Company’s Form 8-K filed with the SEC on
August 3, 2011, the Company entered into an asset purchase agreement with
Intuitive Surgical Operations, Inc., through which the Company assigned all of
the issued and pending patents that the Company held as of the date of the
agreement. As part of the agreement the Company retained an exclusive license to
directly and indirectly make, use, develop, modify, improve, substitute,
iterate, combine, distribute, offer for sale, and sell, import and export
products outside the field of medical robotics throughout countries worldwide
and a non-exclusive license to directly and indirectly make, use, develop,
modify, improve, substitute, iterate, combine, distribute, offer for sale, and
sell, import and export products and services for in vitro procedures utilizing
genomic and/or proteomic lab-on-a-chip or other similar benchtop diagnoses, both
inside and outside the field of medical robotics throughout countries worldwide.

 

 

 

 

 

 

 

 

 

 

 



 21 

 

 

Exhibit A

 

Registration Rights Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 22 

